DETAILED ACTION
This Office Action is in response to the Amendment filed on 19 August 2021.
Claims 1-24 are presented for examination.
Claims 1, 7, 13 and 19 are amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 1 September 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of – Patent No. 10,454,649-- has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see page 11, filed 19 August 2021, with respect to the Objection to the Specification, specifically the Title have been fully considered and are persuasive.  The Objection to the Specification, specifically the Title has been withdrawn. 

Applicant’s arguments, see page 12, filed 19 August 2021, with respect to the Double Patenting Rejection of Claims 1, 7, 13 and 19 have been fully considered and Double Patenting Rejection of Claims 1, 7, 13 and 19 has been withdrawn. 

Applicant’s arguments, see pages 12-13, filed 19 August 2021, with respect to the 35 USC § 102/103 Rejection of Claims 1-5, 7-11, 13-17 and 19-23 have been fully considered and are persuasive.  The 35 USC § 102/103 Rejection of Claims 1-5, 7-11, 13-17 and 19-23 has been withdrawn. 

Allowable Subject Matter
Claims 1-24 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jeon et al (US 2019/0132862 A1) discloses Activation and Deactivation of Configured Grant.  Specifically, see Figure 7 and paragraphs 14, 31, 40-52, 71 and 215.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATRESA A McCALLUM whose telephone number is (571)270-5385.  The examiner can normally be reached on M-F 7:00am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.A.M/Examiner, Art Unit 2469                                                                                                                                                                                                        /Ian N Moore/Supervisory Patent Examiner, Art Unit 2469